Citation Nr: 1759812	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1970 to July 1971 and from July 1973 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was certified by the RO in Pittsburgh, Pennsylvania and subsequently transferred to the RO in Houston, Texas. 

The Veteran filed a claim for an increased rating for his left knee disability in March 2007, which was denied in a March 2008 rating decision.  While the Veteran did not file a notice of disagreement to this decision, he did submit new and material evidence prior to the expiration of the appeal period.  The Veteran did not file a claim for an increased for his right knee disability until April 2008.  Hence, the appeal period begins in March 2007 for the left knee and in April 2008 for the right knee.  See 38 C.F.R. § 3.156(b)(2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Court held that 38 C.F.R. § 4.59 (2016), read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted."  Id. at n.7.  As the knee is a weight bearing joint, and as VA examinations of record do not contain range of motion testing in all of the aforementioned areas, including passive and non-weight-bearing motion, a new examination is required.

Further, the Veteran's last VA examination was in July 2008, over thirteen years ago.  He also reported in the August 2010 substantive appeal and October 2017 informal hearing presentation that his knees have worsened.  Hence, a more recent examination would allow the Board to evaluate the current level of severity of the Veteran's knee disability.  See Caffrey v. Brown, Vet App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records related to the Veteran's right and left knee disabilities. 

2.  Thereafter, schedule the Veteran for a VA examination to address the severity of his right and left knee disabilities.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, physical claims file, and a copy of this remand.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  All indicated tests must be performed.

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the right and left knees.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must inquire as to periods of flare-ups, including their frequency, severity, and duration, and to what extent the Veteran experiences additional functional loss during such flare-ups. 

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record of the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




